Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 10, 15, 16-21, 23, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0288085 (Morikawa) in view of US PGPub 2012/0052388 (Jung).
With respect to claims 7, 15, and 24 Morikawa teaches a non-aqueous electrolyte secondary battery (electrochemical cell) including a positive electrode including a lithium-containing transition metal composite oxide as a positive electrode active material (which is an active material capable of reversible intercalation of lithium ions), a negative electrode including a negative electrode active material, a separator interposed between the positive electrode and the negative electrode, and a non-aqueous electrolyte (PP 0016).  The non-aqueous electrolyte includes a non-aqueous (organic) solvent and a lithium salt (PP 0086) and may further contain an additive such as a carbonic acid ester, which may be diethyl dicarbonate [claims 7 and 24] (PP 0095).  The solvent may be ethylene carbonate (EC) (PP 0087). The negative electrode active material may include graphite in mixture with another material, such as silicon alloys (PP 0077, 0075). 
Morikawa fails to teach the ratio of the silicon alloy to graphite. Jung teaches an anode active material for a lithium secondary battery (PP 0003) which may include a silicon alloy (PP 0010) and a carbon material, such as graphite (PP 0014) wherein the ratio of the silicon alloy and carbon material is preferable 20:80 to 80:20 (PP 0016).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a silicon alloy to carbon ratio of 20:80 to 80:20 for the silicon alloy and carbon of Morikawa as taught by Jung.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claims 6 and 23, Morikawa teaches a dialkyl dicarbonate such as diethyl dicarbonate (PP 0095).  The ethyl substituents in Morikawa and the methyl substituents in claim 6 differ by the presents of a single -CH2- group.  This demonstrates that ethyl carbonate and methyl carbonate are homologs.  Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select dimethyl carbonate as Morikawa’s additive based on its close structural similarity to ethyl carbonate and the expectation that the two would possess similar properties.  See MPEP 2144.09.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
With respect to claims 10, 16, 19, and 20, Morikawa teaches that the positive electrode active material may have the formula LixNiyM1-yO2, wherein M may be at least one element including Mn and Co, and x and y may be 1 (PP 0051-0052) and that LiNi0.33Mn0.33Co0.33O2, which reads on the above formula, is a known positive active material (PP 0003).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claims 18, 26, and 29, the additive may be present in an amount of 0.5 to 5% by mass (PP 0098).
With respect to claim 27, the lithium salt may be LiPF6 (PP 0093), which is lithium hexafluorophosphate.
With respect to claim 28, the additive may be present in an amount of 0.5 to 5% by mass (PP 0098).  One of ordinary skill in the art at the time of filing would be lead to try 2% when considering the very limited range of 0.5 to 5%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 5, 8, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0288085 (Morikawa) and US PGPub  as applied to claims 1 and 19 above, and further in view of US Patent 6221534 (Takeuchi).
Morikawa and Jung teach the battery as discussed above, but fail to teach the use of dialkenyl dicarbonates or diaryl dicarbonates.  Takeuchi teaches a nonaqueous ionically conductive electrolyte which is associated with an anode and cathode (column 6, lines 28-56) which may include an additive such as a dicarbonate which has the beneficial effect of minimizing or eliminating voltage delay (column 7, lines 3-9).  The dicarbonate additive may have the greatest effect when dibenzyl dicarbonate or diallyl dicarbonate are used (column 7, lines 44-55).  It would have been obvious to one of ordinary skill in the art the time of filing to use dibenzyl dicarbonate or diallyl dicarbonate for the dicarbonate additive of Morikawa, in combination with Jung, in order to minimize voltage delay of the electrolyte as taught by Takeuchi.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Tables 1 and 3 show unexpected results for the inclusion of the claimed additives in combination with a silicon alloy electrode having a greater than 50 weight percent of graphite. The examiner respectfully disagrees.
Applicant argues that Table 1 does not affect the unexpected performance of the claimed dicarbonates, and that the performance of organo-metallic hydride additives does not negate or have an effect on the unexpected results argument In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). (See MPEP 716.02(a)).  Table 1 shows an expected result when using an additive with a silicon anode.  Table 3 does not show “greater than expected results” when using dicarbonates. 
Applicant argues that there is no requirement to prove that a claimed invention represents the optimal composition that achieves better performance than all other compositions.  The examiner respectfully disagrees.  "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). (See MPEP 716.02(a)), therefore to prove unexpected results, the results of the dicarbonates must be greater than expected (e.g. have a better performance). 
Applicant argues that Tables 3 and 4 show an unexpected improvement when the dicarbonate additives are used in a silicon anode as opposed to a graphite anode. The examiner respectfully disagrees.  Table 3 shows improved results when the dicarbonate additives are added to a silicon anode over a graphite anode, but are not commensurate in scope with the claims to show that the additives are an unexpected improvement.  The instant claims require a graphite to be present at greater than 50 weight percent, which therefore requires the silicon to be present In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). (See MPEP 716.02(d)).  Applicant has shown an electrode with 0% silicon (graphite electrode of Table 4) and “less than 50%” (Table 3), but fails to show results in an electrode having silicon above a 50 weight %.  Therefore applicant has not shown that the additives have an unexpected improvement when combined with an electrode containing greater than 50% silicon, or silicon only.  Applicant has merely shown that the additives do not improve a graphite-only electrode.  To show an unexpected result in a silicon anode having less than 50 wt% graphite, applicant must further show that the additives do NOT have an improvement in a majority silicon or silicon-only electrode.  Otherwise, one of ordinary skill in the art would expect the additives to have an improvement in all electrodes containing silicon alloy. 
Applicant argues that Morikawa does not provide a finite number of predictable solutions with anticipated success to achieve the claimed electrochemical cells.  The examiner respectfully disagrees.  As applicant points out, Morikawa provides a list of seven different anode materials, with one of the seven being a silicon-containing compound.  This option is limited, one of ordinary skill in the art could easily test 7 anode materials without undue experimentation. Applicant references that Morikawa discloses at least 24 different additives which may be used.  As discussed above, Table 1 shows that the improvements in the electrode are not limited to the 4 carbonates claimed, and one of ordinary skill in the art would have a reasonable expectation of success with any of the additives, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Further one of ordinary skill in the art would be able to test 168 combinations without undue experimentation, the options in Morikawa are not infinite. The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. "[A]n extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance." In re Colianni, 561 F.2d 220, 224, 195 USPQ 150, 153 (CCPA 1977).  Morikawa discloses sufficient guidance to form an electrode which would reads on that of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1796